DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The IDS submitted on 4/10/2020 and 7/1/2020 are in compliance and have been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure. 

Drawings
The drawings are objected to because certain elements do not carry descriptive text labels to allow quick identification of the subject matter shown therein (note that numeric labels are not descriptive enough) [for example: rectangular boxes in figures 1-6].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US PGPUB 2009/0040054).

As per Claim 1, Wang et al. disclose a method for driver-based prediction of dangerous events, the method comprises: 
monitoring, by a monitor and during a learning period, a physiological state of a driver to provide physiological state information (P0022); wherein the physiological state information represents one or more physiological parameters of the driver (P0024 and Table I); 
receiving or generating an indication about a dangerous event that occurred during the learning period (P0023, 0045); 
searching for a predicting physiological parameter of the one or more physiological parameters; wherein the predicting physiological parameter is associated with a predicting pattern that was indicative of an occurrence of the dangerous event (P0009, 0070); and 
when finding the predicting physiological parameter then responding to the finding (P0009, 0022-0023).

As per Claim 10, Wang et al. further disclose the method according to claim 1 (as described above) wherein the predicting physiological parameter is selected out of a yawning rate, a blinking rate (P0026), an eyeballs movements rate, a parameter related to head turns, a direction of gaze, and one or more ECG parameters.

Regarding Claim 12, the claim is drawn to the non-transitory computer readable medium containing the instructions for performing the corresponding method steps claimed in Claim 1.  However, Wang et al. disclose such a medium (P0073-0074).    Therefore, claim 12 as applied to Claim 1).  

Regarding Claim 21, the claim is drawn to the non-transitory computer readable medium containing the instructions for performing the corresponding method steps claimed in Claim 10.  However, Wang et al. disclose such a medium (P0073-0074).    Therefore, claim 21 corresponds to method claim 10, and is rejected for the same reasons of anticipation following the same rationale discussed above by Wang et al. (as applied to Claim 10).  

Regarding Claim 22, the claim has limitations similar to those recited in Claim 1, and is rejected for the same reasons of anticipation following the same rationale discussed above by Wang et al. (as applied to Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., as applied to claims 1, 10, 12, and 21-22 above.

Regarding Claim 8, the claim at most replicates the features of claim 1 in an embodiment in which multiple drivers are monitored instead of a single driver.  While Wang et al. does not explicitly state multiple drivers, duplicating or replicating the teachings of Wang et al. into more than one driver is an obvious matter of design choice which does not deviate from the general teaching concept of Wang et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driver-based prediction method (as taught by Wang et al.) with multiple drivers in order to incorporate behavioral and physiological data from multiple people to provide a more comprehensive statistical approach without deviating from the general teaching concept of Wang et al.

Regarding Claim 9, the selection of a specific gender is an obvious matter of design choice which does not deviate from the general teaching concept of Wang et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a specific gender in order to be able to analyze gender-specific driving patterns that would better help in statistically predicting driving behavior.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., as applied to claims 1, 10, 12, and 21-22 above, in view of Dewey et al. (US Patent No. 10,762,785).

As per Claim 11, Wang et al. teach the method according to claim 1 (as described above).

Wang et al. fail to teach wherein the responding comprises instructing or requesting at least one monitor of at least one vehicle to monitor at least one driver of the at least one vehicle to search for a future occurrence of the predictive pattern in the predicting physiological parameter.
However, Dewey et al. teach a vehicle collision alert system and method which include, for example: (i) providing a real-time alert system that warns a host driver (e.g., first driver) about impaired vehicles and/or impaired drivers of vehicles in the host driver's vicinity; (ii) providing a host driver with an alert and/or multiple alerts that enable the host driver to take preventative action while driving; (iii) transmitting an alert to surrounding vehicles to warn the surrounding vehicles as to a potential collision wherein the surrounding vehicles include a target vehicle (e.g., second vehicle) and other vehicles near the host vehicle and/or the target vehicle; (iv) improving vehicle alert systems by transmitting an alert signal directly to an impaired driver; (v) accurately monitoring the driving behavior and actions of motorists on the road; (vi) improving real-time data collection of motorist driving behavior by capturing continuous data of oncoming and parallel traffic during anytime of the day; (vii) improving mass data acquisition of real-time distracted driving data; (viii) improving the accuracy of insurance models (e.g., underwriting and/or actuarial models) used to make insurance decisions; and/or (ix) continuously improving the accuracy of data used to make insurance decisions (Col 11 L 46-67).
as taught by Wang et al.) with the ability to provide alerts to surrounding vehicle operators (as taught by Dewey et al.) to warn the surrounding vehicles as to a potential collision (Dewey et al. Col 11 L 52-53).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., as applied to claims 8-9 above, in view of Dewey et al., as applied to claim 11 above.

Regarding Claim 19, the claim is drawn to the non-transitory computer readable medium containing the instructions for performing the corresponding method steps claimed in Claims 8 and 11.  However, Wang et al. in the combination outlined above further teach such a medium (P0073-0074).    Therefore, claim 19 corresponds to method claims 8 and 11, and is rejected for the same reasons of obviousness following the same rationale discussed above by Wang et al. and Dewey et al. (as applied to Claims 8 and 11).  

Regarding Claim 20, the claim is drawn to the non-transitory computer readable medium containing the instructions for performing the corresponding method steps claimed in Claims 8-9 and 11.  However, Wang et al. in the combination outlined above further teach such a medium (P0073-0074).    Therefore, claim 19 corresponds to method claims 8-9 and 11, and is as applied to Claims 8-9 and 11).  

Allowable Subject Matter
Claims 2-7 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claims 2 and 13, the prior art of record fails to disclose, teach, or suggest “wherein the predictive pattern comprises (a) a change of the predicting physiological parameter within the leaning period and at a certain point in time before the occurrence of the dangerous event, and (b) maintaining the predicting physiological parameter, after the certain point in time, changed”.

Regarding Claims 3 and 14, the prior art of record fails to disclose, teach, or suggest “wherein the finding of the predictive pattern comprises: comparing (a) statistics related to values of the predicting physiological parameter during at least a majority of the learning period, and (b) statistics related to values of the predicting physiological parameter at a part of the learning period that preceded the start of the dangerous event”.

wherein the finding of the predictive pattern comprises: segmenting a part of the learning period to time segments; wherein the part of the learning period preceded the start of the dangerous event; calculating statistics related to values of the predicting physiological parameter during each time segment; and comparing (a) statistics related to values of the predicting physiological parameter during at least a majority of the learning period , and (b) the statistics related to values of the predicting physiological parameter during each of the time segments”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gunaratne (US PGPUB 2020/0070840) discloses systems and methods for detecting driver state based on glucose levels of a driver of the vehicle. In one embodiment, a method of detecting driver state based on glucose levels of a driver of the vehicle includes receiving measurements of glucose levels of the driver from a continuous glucose monitoring (CGM) device and determining a glycemic state of the driver based on the measurements and a driving performance parameter based on the glycemic state. The method further includes determining a degree of impairment of the driver based on whether the driving performance parameter satisfies a predetermined threshold and determining a level of driver state severity based on driver performance characteristics, features of the driving environment, and the degree of impairment of the driver. A response is then activated based on the driver state severity.

Lassoued et al. (US PGPUB 2019/0102689) disclose embodiments for monitoring risk associated with operating a vehicle by a processor. One or more behavior parameters of an operator of a vehicle may be learned in relation to the vehicle, one or more alternative vehicles, or a combination thereof using one or more sensing devices for a journey. A risk associated with the one or more learned behavior parameters for the journey may be assessed.
Tatourian et al. (US PGPUB 2017/0176198) disclose a system in which a plurality of vehicles may each include one or more biometric sensors capable of measuring at least one physiological factor and/or at least one psychological factor logically associated with at least one occupant of each vehicle. Each of the plurality of vehicles may also include at least one vehicular sensor to measure at least one vehicular factor and/or at least one ambient environmental sensor to measure at least one ambient environmental factor. A route guidance state machine receives the data indicative of the at least one physiological factor, at least one psychological factor, at least one vehicular factor, and/or at least one ambient environmental factor and determines a route for a first vehicle that minimizes the likelihood of contact with others in the plurality of vehicles exhibiting one or more unsafe actions.
Yasushi et al. (US PGPUB 2003/0043045) disclose an information providing system which provides desired information to a driver who drives a vehicle, is provided with: a biomedical information acquisition device which acquires biomedical information of the driver; an on-road 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685